        Case 3:19-cr-00541-FAB Document 163 Filed 01/12/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA,

                                             CRIMINAL NO. 19-541-FAB
                v.

 AHSHA NATEEF TRIBBLE [1]
     Defendant.

     DEFENDANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                      DISCOVERY MOTIONS

TO THE HONORABLE COURT:

       Defendant Ahsha Nateef Tribble respectfully requests an additional extension of

time to file discovery motions as ordered by the Court:

      1. On November 9, 2020, the Court ordered the parties to file discovery motions

by December 15, 2020. [Docket 140].

      2. On December 15, 2020, the defendant requested additional time to file

discovery motions in order to allow time to receive and review a supplemental

production of discovery that the government anticipated would take twenty (20) days.

[Docket 146}.

      3. Defendant and the government have been engaged in conversations to finalize

and resolve all discovery issues. Defense counsel has been informed by the government

that additional information is being compiled in Washington, D.C. for production. The
        Case 3:19-cr-00541-FAB Document 163 Filed 01/12/21 Page 2 of 3



supplemental discovery request made by defendant Tribble to the government on

November 16, 2020 was comprehensive, and discovery for this matter is voluminous.

       4. Once defense counsel receives the supplemental discovery from the

government, counsel for defendant Tribble will be in a position to ascertain whether

additional discovery motions are necessary, and what substantive motions should be

filed. Therefore, we request an additional term of 15 days after the government

produces the supplemental discovery to file any additional discovery motions and to

propose a schedule for filing substantive motions.

       5. We have discussed this matter with AUSA Seth Erbe and the government

does not object to this request.

       WHEREFORE, it is respectfully requested that the Court grant defendant Ahsha

Nateef Tribble this Motion for an Extension of Time to File any additional discovery

motions and to propose a schedule for filing substantive motions.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this January 12, 2021.

                                           s/Deana Timberlake-Wiley
                                           Deana Timberlake-Wiley
                                           (Pro Hac Vice)
                                           Simmons, Finney & Winfield, LLC
                                           741 W. Lanier Avenue
                                           Suite 220
                                           Fayetteville, GA 30214
                                            Office: 678-788-6030
                                            Email: dwiley@sfwlegalteam.com




                                             2
         Case 3:19-cr-00541-FAB Document 163 Filed 01/12/21 Page 3 of 3



                                               s/juan r. acevedo-cruz
                                               Juan R. Acevedo-Cruz (120701)
                                               Suite 501-A
                                               Banco Cooperativo Plaza
                                               623 Ave. Ponce De León
                                               San Juan PR 00917
                                               Tel/Fax (787) 751-2341
                                               Email: jr@jracevedo.com


                                      CERTIFICATION

       IT IS HEREBY CERTIFIED that on this same date I electronically filed the

foregoing motion with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.

                                                s/juan r. acevedo-cruz
                                                Juan R. Acevedo-Cruz (120701)




                                                3
